Civil action to recover of T. A. Hinnant, city clerk, and surety on his official bond, Fidelity and Deposit Company of Maryland, and Glaucus G. Hinnant, assistant city clerk, and surety on his official bond, Fidelity and Casualty Company of New York, and Mary Beatrice Boger, cashier of the town of Wilson, and surety on her official bond, Fidelity and Casualty Company of New York, for alleged misappropriations of public funds, and conspiracy to defraud the plaintiff out of moneys collected by the defendants under color of their offices and *Page 263 
fraudulently misapplied or embezzled. The individual defendants are residents of the State of North Carolina. The corporate defendants are corporations chartered under the laws of Maryland and New York.
Motions by nonresident corporate defendants to remove cause to the District Court of the United States for the Eastern District of North Carolina for trial. Motions denied by the clerk and affirmed on appeal by the judge of the Superior Court, from which ruling movants appeal.
The petitions for removal, besides showing requisite jurisdictional amounts, assert rights of removal on grounds of diverse citizenship and separable controversies. Brown v. R. R., 204 N.C. 25.
The liabilities of the corporate defendants are predicated upon three separate bonds, one executed by the Fidelity and Deposit Company of Maryland to protect the plaintiff against larceny or embezzlement of the town clerk, and the others executed by Fidelity and Casualty Company of New York to insure the faithful performance of duties and accounting on the part of the assistant clerk and cashier.
It is practically conceded that under the decision in Timber Co. v. Ins.Co., 190 N.C. 801, 130 S.E. 864, the motions should have been allowed, unless the allegation of a conspiracy among the individual defendants defeats the rights of removal on grounds of separable controversies. We fail to see wherein this allegation changes the liability of the corporate defendants on their respective bonds, or affects the question of separability, upon which the rights of removal depend.
Reversed.